DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed as the prior art, alone or in combination, fails to disclose all of the limitations of the claims, especially a printed circuit board (PCB) positioned in the housing and including at least one first power switch and at least one second power switch positioned thereon; at least one inductor positioned in the housing and off board from the PCB to interface with the at least one first power switch and the at least second power switch; and at least one capacitor positioned in the housing and off board from the PCB to interface with the at least one first power switch and the at least one second power switch to regulate the energy output to the one or more vehicle batteries during the charging operation of independent claim 1, with similar language present in independent claims 10 and 19.
Radecker et al. (US 2020/0321867), Namuduri et al. (US 2019/0165713) and Shen et al. (US 2019/0160961) are all considered relevant prior art as each discloses various aspects of a converter apparatus used for vehicle charging with multiple voltages.  However, none disclose the above noted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL BARNETT/Examiner, Art Unit 2836                                                                                                                                                                                                        
/PINPING SUN/Primary Examiner, Art Unit 2836